Pratt, J.
The principal objection is that the assignee is not charged with the sum of §50,000 bidden by Mr. Cross for the brewery on Scholes and Lorimer. The inventory filed by the appellant when he made his assignment states, the value of this property to be §80,000 subject to mortgages to the amount of $70,0C0 with accrued interest,
*905By referring to the terms of sale under which Cross made his bids we discover a recital therein that the premises are subject to the dower of Mrs. Baber and other liens, and that in case the dower were not released the right to withdraw the bid is reserved to the bidder. The releases were not obtained and the bidder withdrew his hid ‘
It is apparent that the premises being mortgaged to near the full value, the action of the assignee could not have prejudiced the estate to the amount of $50,000, and the exception is not sustained.
We have examined the other exceptions filed by the appellant and are of opinion that none of them are well taken.
Decree affirmed with costs.
Barnard and Dykman, JJ., concur.